Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 11/22/2022, are accepted and do not introduce new matter. 
Previous 112(b) rejection of claim 19 is overcome. 
Claims 1, 3, 5, 11 and 13-19 are pending; claims 2, 4, 6-10, 12 and 20 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kammer (U.S. 2005/0252665) in view of Fisher et al (U.S. 2017/0120089).
Regarding claim 1, Kammer teaches a fire suppressant system, comprising: 
a pressure vessel (defined by nozzle 2, which is disclosed in Pars 0025 and 0027 as a nozzle that dispenses a pressurized fire suppressant; thus it acts as a vessel for the pressurized suppressant), filled with a fire suppressant (see Par 0022), a wall of the pressure vessel (wall of 2) defining a fire suppressant-opening (10, as seen throughout the figures); 
a seal member (defined by cover plate 20) that covers the fire suppressant-opening (20 covers 10, see Fig 5); and 
a connection feature (melting initiator 5) that is an eutectic solder (initiator 5 is disclosed as a solder which reacts to heat in a narrow melting range, as disclosed in the abstract; a solder which reacts to a narrow temperature range is by definition an eutectic solder) and connects the seal member to the pressure vessel (5 connects the seal 20 to the vessel 2, as seen in Fig 5), wherein the connection feature that releases the seal member when exposed to a predetermined minimum temperature (as disclosed in Par 0032); 
wherein: the seal member (20) is formed from a plate and is disk shaped (20 is disclosed as a plate, and as seen in the figures, it is disk shaped; note that the claim does not specify the seal member being flat); 
the pressure vessel has a spherical exterior surface (as seen in the middle embodiment of Fig 5, the surface of vessel 2 is spherical); 
the fire suppressant-opening on the exterior surface is circular (as seen throughout the figures opening 10 is circular and is defined on the exterior surface of the vessel 2); and 
the disk shaped seal member is larger than the circular fire suppressant-opening for sealing purposes (as seen in Fig 5, seal member 20 is larger than opening 10), wherein the seal member is positioned against the spherical exterior surface of the pressure vessel when covering the circular fire suppressant-opening (as seen in the middle embodiment of Fig 5, the seal member 20 is placed against the exterior surface of vessel 2).  
However, Kammer does not explicitly teach the system being used and disposed in a cargo container; wherein a first diameter defined by the circular fire suppressant-opening is greater than twenty-five percent of a second diameter defined by the spherical pressure vessel;
Fisher teaches a cargo container (100) used in an aircraft, having a fire suppressing system (102).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kammer to incorporate the teachings of Fisher to implement the fire suppressing system directly in a cargo container, as this would ensure direct protection of the goods stored in the cargo container; thus improving the system. 
Regarding a first diameter of the circular fire suppressant-opening being greater than twenty-five percent of a second diameter defined by the spherical pressure vessel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable size of the opening with relation to the vessel, including greater than 25% of the diameter of the vessel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Kammer discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable opening diameter for the device to function as desired. Furthermore, changes in opening size, i.e. outlet nozzle size, affect the characteristics of the fluid dispensed, i.e. nozzle size is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different opening sizes to meet any desired dispensing characteristic, based on type of fluid being used, desired dispensing characteristics of the fluid emitted, and the size of the environment the device of Kammer is meant to protect.
Note: all references made in parenthesis hereafter are referencing Kammer, unless otherwise stated. 
Regarding claim 3, Kammer and Fisher teach the system of claim 1, wherein the predetermined minimum temperature is 300 degrees Fahrenheit (Par 0028 discloses the predetermined temperature of the connection feature 5 chosen between a range of 50°C to 350°C, which in Fahrenheit is 122°F to 662°F, thus reading on claim language).  
Regarding claim 11, Kammer and Fisher teach the system of claim 1. However, they do not teach the system wherein the first diameter is greater than three inches and the second diameter is twelve inches.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable size for the diameter of the opening and the vessel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, itis not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Kammer discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable size for the device to function as desired. Finally, it would be obvious to try (see KSR MPEP 2141 III) opening and vessel sizes pending on where the system is located and depending on the amount of fire suppressant that may be needed to fully suppress the fire in a given protected volume.
Regarding claim 13, Kammer and Fisher teach the system of claim 1, wherein the cargo container includes a ceiling (ceiling of cargo container 100 of Fisher, seen in Figs 1-2), and the pressure vessel is secured to the ceiling (as seen in Fig 2B of Fisher).
Regarding claim 14, Kammer and Fisher teach the system of claim 1, wherein the cargo container is a unit load device (ULD) (as seen in Fig1-2 of Fisher, container 100 is an ULD).
 Regarding claims 15 and 16, Kammer and Fisher teach the system of claim 1, wherein a ratio of a first volume of the pressure vessel to a second volume of the cargo container is at least 1:1500; wherein the first volume is at most 0.1 cubic feet and the second volume is at least 150 cubic feet.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable ratio of pressures and volumes between the vessel and the cargo container, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Kammer and Fisher disclose all the general structure of the claim; therefore, it would be obvious to find an optimal or workable pressure and volume ratio in order to function as desired. Furthermore, Applicant has not disclosed any criticality for having a pressure ratio of 1:1500 or having the first volume is at most 0.1 cubic feet and the second volume is at least 150 cubic feet. Therefore, it would be obvious to find the optimal pressure and volume ratios between the vessel and the cargo container depending on desired dispensing characteristics and depending on average altitude of the aircraft in which the container is placed.
Regarding claim 17, Kammer and Fisher teach an aircraft (Fisher teaches the system in an aircraft, as disclosed in Par 0029-30) comprising: a cargo bay (bay of the aircraft where all ULDs of Fisher are stored); and the cargo container of claim 16.  
Regarding claim 18, Kammer and Fisher teach the aircraft of claim 17, wherein the cargo container is a first cargo container of a plurality of cargo containers stowed in the cargo bay, and each of the plurality of cargo containers includes the fire suppressant system (Fisher teaches an indivual fire suppressant system per cargo container; there are multiple cargo containers placed in aircrafts, thus reading on claim language).  

Regarding claim 19, Kammer teaches a method of configuring a pressure vessel (defined by nozzle 2, which is disclosed in Pars 0025 and 0027 as a nozzle that dispenses a pressurized fire suppressant; thus it acts as a vessel for the pressurized suppressant) for suppressing fire (as disclosed in Par 0007), a fire suppressant system that includes: 
the pressure vessel (2), a wall of the pressure vessel (wall of 2, seen in Fig 5) defining a fire suppressant-opening (10); 
a seal member (defined by cover plate 20) that covers the fire suppressant-opening (20 covers 10, see Fig 5); and 
a connection feature (melting initiator 5) that is an eutectic solder (initiator 5 is disclosed as a solder which reacts to heat in a narrow melting range, as disclosed in the abstract; a solder which reacts to a narrow temperature range is by definition an eutectic solder) and connects the seal member to the pressure vessel (5 connects the seal 20 to the vessel 2, as seen in Fig 5), wherein the connection feature that releases the seal member when exposed to a predetermined minimum temperature (as disclosed in Par 0032); 
wherein: the seal member (20) is formed from a plate and is disk shaped (20 is disclosed as a plate, and as seen in the figures, it is disk shaped; note that the claim does not specify the seal member being flat); the pressure vessel has a spherical exterior surface (as seen in the middle embodiment of Fig 5, the surface of vessel 2 is spherical); the fire suppressant-opening on the exterior surface is circular (as seen throughout the figures opening 10 is circular and is defined on the exterior surface of the vessel 2); and the disk shaped seal member is larger than the circular fire suppressant-opening for sealing purposes (as seen in Fig 5, seal member 20 is larger than opening 10), wherein the seal member is positioned against the spherical exterior surface of the pressure vessel when covering the circular fire suppressant-opening (as seen in the middle embodiment of Fig 5, the seal member 20 is placed against the exterior surface of vessel 2); 
the method comprising: sealing the seal member to the pressure vessel with the connection feature so that the seal member covers the fire suppressant-opening on the external surface of the pressure vessel (as seen in Fig 5, the seal member 20 is sealed with the connection feature 5, so that the seal covers the opening 10 on the external surface of the vessel 2); and filling the pressure vessel with compressed fire suppressant before sealing the seal member to the pressure vessel (as disclosed in Par 0007, the vessel 2 is filled with pressurized fire suppressant and the seal member then seals the opening of the vessel to maintain it pressurized before use).
However, Kammer does not teach the method being used in a cargo container stowed in a cargo bay of an aircraft; the pressure vessel disposed within the cargo container; and a first diameter defined by the circular fire suppressant-opening is greater than twenty-five percent of a second diameter defined by the spherical pressure vessel.
Fisher teaches a cargo container (100) used in an aircraft, having a fire suppressing system (102); wherein a pressure vessel (204) is disposed within the cargo container (as seen in Figs 2A and 2B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kammer to incorporate the teachings of Fisher to implement the method and the fire suppressing system directly in a cargo container, as this would ensure direct protection of the goods stored in the cargo container. 
Regarding a first diameter of the circular fire suppressant-opening being greater than twenty-five percent of a second diameter defined by the spherical pressure vessel, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable size of the opening with relation to the vessel, including greater than 25% of the diameter of the vessel, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Kammer discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable opening diameter for the device to function as desired. Furthermore, changes in opening size, i.e. outlet nozzle size, affect the characteristics of the fluid dispensed, i.e. nozzle size is a result-effective variable; therefore, it would be obvious to try (see KSR MPEP 2141 III) different opening sizes to meet any desired dispensing characteristic, based on type of fluid being used, desired dispensing characteristics of the fluid emitted, and the size of the environment the device of Kammer is meant to protect.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kammer (U.S. 2005/0252665) in view of Fisher et al (U.S. 2017/0120089); further in view of Baker et al (U.S. 2016/0096051).
Regarding claim 5, Kammer and Fisher teach the system of claim 1, wherein the fire suppressant is compressed (as disclosed in Par 0007 of Kammer). However, they do not teach the suppressant being one of Halon, Novec 1230, CF3I, 2-BTP, HFC-227ea, HFC-125, and FC-236fa.  
Baker teaches  an aircraft fire suppression system that uses a fire suppressant being Halon 1301 (as disclosed in Par 0003). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kammer to incorporate the teachings of Baker to provide Halon as the fire suppressant because it is a clean fire suppression agent, and it does not damage cargo or leave residue behind (as disclosed in Par 0003 of Baker). 
Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 11 and 13-19 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 11/22/2022 have resulted in the new grounds of rejection found above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/STEVEN M CERNOCH/Primary Examiner, Art Unit 3752